Citation Nr: 0020445	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1954 to March 
1956.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board is cognizant that the veteran's claim was remanded 
in November 1998, and while the Board expresses regret at the 
necessity for further remand, the evidence of record remains 
insufficient for an informed appellate decision.  

In its remand, the Board noted that during the pendency of 
this appeal VA published new regulations for rating 
disabilities of the respiratory system 61 Fed. Reg. 46720 
(1996), to include 38 C.F.R. § 4.97, Diagnostic Code 6602, 
which pertains to bronchial asthma, and that the veteran was 
thus entitled to consideration of the regulation most 
favorable to him, see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), as limited by 38 U.S.C.A. § 5110(g) (West 
1991); VAOPGCPREC 3-2000 (2000).

The Board thus requested further medical examination as well 
as a social and industrial survey to ensure that the relevant 
criteria were addressed, to include the question of whether 
the veteran was limited, and to what extent, in labor, due to 
his asthma.  Such opinion requires medical expertise and is a 
matter also pertinent to the veteran's TDIU claim.  It is now 
well settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

In January 1999, the veteran presented for VA examination.  
The examiner reviewed the claims file.  The examiner noted 
that the veteran did not use the accessory muscles of 
respiration and did not appear dyspneic.  Respiratory 
excursion was full and breath sounds were normal.  The 
expiratory phase was stated to possibly slightly prolonged.  
The examiner opined that pulmonary function studies and chest 
x-rays were normal.  Testing revealed a forced vital capacity 
(FVC) of 112, a forced expiratory volume in one second (FEV-
1) of 91, and a 
FEV-1/FVC percent of 65.  The studies report includes a 
computerized interpretation of a mild obstructive lung defect 
confirmed by a decrease in flow rate at peak flow and at 
certain levels of the volume curve.  The examiner crossed 
that interpretation out and indicated that the veteran was 
above the predicted FVC and showed a normal FEV and normal 
spirometry, with no response to bronchodilators.

A Social and Industrial Survey was conducted in December 
1998.  That report notes the veteran's employment history as 
a television repairman and then as an electronic 
warehouseman.  The veteran reported that his asthma 
interfered with his ability to spend time with his son and to 
engage in other activities.  The veteran expressed knowledge 
as to steps to mitigate his asthma symptoms, such as 
installing a home filter.  In connection with the interview 
and elsewhere in the file the veteran has reported that his 
asthma interferes with his sleep and exertion levels and that 
he is unable to bring his treatment machine with him to the 
workplace.

The Social Worker stated that the veteran's' condition did 
not seem amenable to rehabilitation and that "[g]iven his 
age, it is definitely clear that it will be hard for him to 
get a job and maintain employment because of his frequent 
attacks.  If he has an attack at night, it takes, him three 
hours to get back to sleep.  This impairs his daytime 
ability."  

Despite the above-obtained examination and survey, the 
question as to the veteran's employment ability/limitations 
remains unclear.  The Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Veterans Appeals (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary and 
that where the remand orders of the Board or the Court are 
not complied with, further remand is warranted.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also notes that the claims file indicates the 
veteran has filed an application for benefits from the Social 
Security Administration (SSA).  Although the SSA disability 
decision is not controlling for VA determinations, it is 
certainly pertinent to the instant claim, in particular the 
veteran's TDIU claim and/or any extraschedular factors to be 
considered in his case.  Brown (Clem) v. Derwinski, 2 Vet. 
App. 444, 448 (1992) (Board must consider SSA unemployability 
determination and must give statement of reasons or bases for 
the weight given to this evidence); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA 
determination of disability but must provide reasons or bases 
regarding such determination); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim).  Thus, the RO should 
ascertain the status of the veteran's SSA claim and obtain 
pertinent records, to ensure adequate appellate review of the 
extraschedular and employability questions.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of any additional medical care 
providers who treated the veteran for his 
asthma since in or around 1990.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should also ensure that all records of 
pertinent VA treatment are associated 
with the claims file.

2.  The RO should obtain from the SSA 
records pertinent to the veteran's claim 
for SSA benefits as well as the medical 
records relied upon concerning that 
claim.

3.  The RO should schedule the veteran 
for a VA respiratory examination.  The 
claims folder and copies of this remand 
and the Board's November 1998 remand MUST 
be made available to the examiner for 
review before the examination.  Indicated 
testing should be accomplished.  The 
examiner is requested to set out in 
detail the nature, frequency, duration 
and severity of all asthma symptoms, and 
to state current FEV-1, FVC, FEV-1/FVC 
and diffusion capacity of the lung for 
carbon monoxide by the single breath 
method levels pertinent to the veteran.  
The examiner is specifically requested to 
comment on the frequency and severity of 
the veteran's attacks, weight loss, 
dyspnea, other health impairment, and, 
his required medications and other forms 
of treatment, to include whether he 
requires the use of corticosteroids or 
immuno-suppressive medications.  Finally, 
the examiner is requested to provide a 
specific opinion as to whether the 
veteran, in light of his service-
connected asthma but without regard to 
his age or any nonservice-connected 
disability, is capable of employment, 
and, if so, at what level.  The examiner 
should include discussion of the 
veteran's ability to feasibly continue 
any requisite treatment regimen in the 
workplace.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review consistent with Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to an increased 
rating for asthma and entitlement to 
TDIU, with consideration of 
extraschedular entitlement under 
38 C.F.R. § 3.321.  If any benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
veteran need take no action unless otherwise notified.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


